Title: From John Quincy Adams to Thomas Boylston Adams, 7 August 1813
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 40.
St: Petersburg 7. August 1813.

By the arrival of Messrs: Gallatin and Bayard, I have had the pleasure of receiving your favour of 25. April last, numbered 28/19— Your last preceding letter, dated 6. Decr: 1812 has the same numbers; and in the interval between the two I have received the duplicate of your Account for the year 1811.—dated 2: March 1813.—The Account for 1812 I am still expecting, and regret that it missed both the opportunities by which it would have reached me safely.—I shall however according to your advice be of good cheer; always trusting that you do for the best with my affairs, and always grateful for the attention and care that you bestow upon them.
It happens a little untowardly, that I wanted and yet want the statement of your Account for 1812. for the purpose of founding upon it, had I found it practicable, an order to you, which would not have been entirely without profit to yourself—It is my constant wish, that the trouble you take with my concerns may have some compensation besides the pleasure of obliging me, and it is only upon the view of the Accounts, that I can take measures to express to you my gratitude in something better than words—I am obliged now to postpone this intention; but I request you particularly to send me as soon as possible the Account for 1812, and also that for the present year 1813, by duplicates—And in order to save you the trouble of making the copies, I will thank you to put that task upon my Son George, to whom it will be a useful exercise, and it may give him an idea of the manner of keeping correct accounts—
The receipt of every scrap of paper from you, that has come to my hands since I have been in Europe, has been regularly and punctually acknowledged by me—Your numbers 18. 20. 21. 24. 25. 26. and 27. are yet all missing. It is not probable that the chances of safe conveyance for letters will be more frequent for a long time to come than they have been since the War commenced—I recommend it to you therefore to send me duplicates of all your future letters, and to make George your Secretary for the copies—There are numbers of neutral vessels gone and going from Gothenburg to the United States; and when they return you can write by any of them—Enclose the letters under cover to the Consul at Gothenburg, who is now Mr Thomas Fosdick—or if Mr Russell comes out as Minister, you may enclose them to him at Stockholm—
You will perceive by these requests that my present expectation is of remaining here another Winter—Of this however I am not absolutely certain. The accounts direct from England will ere this have given you sufficient Evidence of the dispositions there to convince you that the Extraordinary Mission from the United States at this Court has little prospect of accomplishing the principal object of its appointment. I can say nothing more to you than what is matter of public notoriety.—In case of failure it is the intention of my Colleagues to return home in the same ship in which they came—Mine is to remain in my prior station, unless some occurrence of which I am not aware should settle me in the determination to return with them.
There has been at Midsummer, a feeble attempt, or perhaps it would be more correct to say, the pretence of an attempt for the negotiation of a General Peace in Europe—It immediately succeeded the unexpected issue of the two Battles of Lutzen and of Würschen with which the Northern campaign of the present year commenced. Austria was with one hand offering the olive branch as Mediator, and with the other raising a most formidable armament to join the Coalition in an Alliance offensive and defensive against France. Her preparations were not quite completed, when Napoleon rushed into the field with so much precipitation, and effect after the disasters of the last Winter—The two Battles had weakened and exhausted both the belligerent parties so much that a time for breathing from the work of butchery was necessary to both—Austria then in her mediating character talked of Peace—Napoleon very readily answered, Peace—The allies strained so hard at the word that they have not yet distinctly pronounced it, but they agreed to an Armistice—first for 30 hours—then for forty days, and finally for three weeks longer—The parties have all been employing the interval in preparations to renew the War, in which Austria is now said to be ready to take her part—The term of the Armistice is six days Notice from the 10th: of August, but we are told the hostilities between France and Austria will begin before that date. They may have begun at the moment while I am writing—The English victory in Spain has doubtless hastened the resolution of Austria to drop the Mask of Mediation—The storm is now bursting upon France in all its fury—It is however so late in the Season, that no very important progress is likely to be made by either party, in the short remnant of the present Season—None of them will I believe be ambitious of another Winter Campaign.
We are anxiously waiting for intelligence from our own Country—the latest we have is the unpleasant account of the loss of the Chesapeake Frigate—As usual we receive it first in its English garb, which we suppose to be as all our experience warrants us in expecting, falsely coloured. It would be presumptuous to hope, and perhaps worse than idle to wish, that in every contest with such an Enemy upon the Ocean we should be blessed with a triumph; but unless the English narratives of this affair are gross misrepresentations, there must have been some mismanagement or want of skill on our part, to which they were more indebted for the victory, than to their prowess, or even to the unfortunate chances of War—The capture of the Guerriere, the Macedonian, and the Java were obviously accomplished by good conduct, no less than by valour.—I hope and believe that our gallant naval Warriors will not suffer themselves to be elated even by their unparallaled successes, into rashness—that in every defeat as well as in every victory they will find a lesson to make them more and more formidable to the foe. How formidable they are already, needs no other proof than the riot of exultation which the news of the Chesapeake’s capture excited in England—Among the many motives which I have for lamenting the War in which we are involved, I have one great source of consolation—There are energies in the Constitution of Man, which a long protracted Peace always weakens, and sometimes extinguishes altogether—Occasional War is one of the rigorous instruments in the hands of Providence to give tone to the character of Nations—We had in America too much of “the cankering of a calm World and a long Peace”—As Providence has seen fit now to visit us with the Calamity of War, it behooves us all, and most especially those whose opinions and examples have the greatest influence over those of the Nation, to direct the public Spirit towards those Virtues which it is the peculiar attribute of War to display—Of these, cool and deliberate Valour is the first, and closely connected with it is the perserving Fortitude “not to be overcome”—the stedfastness in adversity, which is superior to evil Fortune—We have a powerful, stubborn and insolent Enemy to deal with—The Event is with God—may it be the triumph of eternal Justice, and propitious to our Country!
Yours faithfully.
A.